DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on July 14th, 2020 has been received and considered. 
Priority
	The priority claim to foreign application IT10/2019000012297 is acknowledged. 
Specification
The disclosure is objected to because of the following informalities: 
Page 3 line 29 says “pull-out linear actuator” in reference to element 18, but later calls it a draw-out actuator on page 4 lines 4-5 and a sliding actuator on page 4 line 27.
Page 3 line 27, page 4 line 3, and page 4 lines 25-26 call elements 16 and 17 rotation actuators when they had previously been called linear rotation actuators on page 3 line 25
Page 4 line 11 says “The use of electric actuators for actuating the wires.” It is unclear what this phrase means.
Page 4 line 23 says “so to” when it should say “to” or other grammatically correct language. 
Page 4 line 24-25 says “to produce rotation signals of the arms directed to the distributor for actuating the rotation actuators.” This language should be changed to “to produce rotation signals are directed to the distributor for actuating the rotation actuators of the arms” or other grammatically correct language.
Appropriate correction is required.

	
Drawings
	Figure 2 element 13 (a telescoping arm) appears to be pointing to the subcomponent element 15 (a foot). Changing the labeling for clarity is recommended but not required. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 9’s telehandler without a cabin must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because dependent claims inherit the indefiniteness deficiencies of the claims upon which they depend, claims 3, 4, 5, 7, and 9 are also rejected under 35 U.S.C. 112(b).  
Claim 1 recites the limitation "the carriage" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 also says “a telehandler” twice, once on line 1 and again on line 2. Are these separate telehandlers, and if so, how are they distinct? Element 1 refers to both a telehandler and a stabiliser, please choose one.
Claim 2 recites the limitation “the scissor stabiliser" in line .  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said draw-out actuators" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said rotation actuators" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2008/045897 A1 (Addleman).
	Regarding claim 1, in so far as it is definite, Addleman teaches a stabilizer (element 300 taught in figure 6 and paragraph 29 "the system for stabilizing the mobile lift device (e.g., the front outrigger system 300)") a supporting frame (element 310 taught in figure 6 and paragraph 48 "an outrigger housing") the carriage of a telehandler (element 110 taught in figure 4 and paragraph 30 "chassis") two telescopic arms fixed to said frame (elements 302, and 304 taught in figures 1-3 and paragraph 45), which include a first hollow segment directly connected to the frame (element 312 taught in figure 6 and paragraph 48 "a base support member") a second hollow segment inserted in a slidable fashion in the first segment (element 314 taught in figure 6 and paragraph 48 "a first extension member") and at least one pull-out linear actuator of the electric type positioned inside the arm (element 142 taught in paragraph 38 "the first actuator device 142 can be pneumatic, electrical, and/or any other suitable actuator device") an end fixed to the first segment (element 312 taught in figure 6 and paragraph 48 "a base support member") an end fixed to the second segment (element 314 taught in figure 6 and paragraph 48 "a first extension member").
	Regarding claim 2, in so far as it is definite, Addleman teaches the stabilizer of claim 1 as set forth in the anticipation rejection above. Addleman also teaches the first segments are connected in a rotational fashion to the frame, and two rotation linear actuators being hinged at a respective first end to the frame and at an opposite end to a respective first segment (element 320 taught in figure 6 and paragraph 48 "a first actuator device 320 for adjusting the angle of the base support member 312 relative to the chassis 110").
Regarding claim 3 Addleman teaches the stabilizer of claim 2 as set forth in the anticipation rejection above. Addleman also teaches said rotation linear actuators are of the hydraulic type (element 320 taught in figure 6 and paragraph 52 "the actuator device 320 is a hydraulic actuator device").
Regarding claim 4 Addleman teaches the stabilizer of claim 2 as set forth in the anticipation rejection above. Addleman also teaches said rotation linear actuators are of the electric type (element 320 taught in figure 6 and paragraph 52 "the first actuator device 320 can be pneumatic, electrical, and/or any other suitable actuator device").
Regarding claim 5 Addleman teaches the stabilizer of claim 1 as set forth in the anticipation rejection above. Addleman also teaches each arm is telescopic and includes more than two segments slidably inserted inside each other to define at least two sliding elements (elements 312, 314, and 316 are three segments of the telescoping arm taught in paragraph 48 and figure 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/045897 A1 (Addleman) in view of WO 2011/128772 A1 (Soma).
Regarding claim 6, in so far as it is definite, Addleman teaches the stabilizer of claim 1 as set forth in the anticipation rejection above. Addleman also teaches a telehandler (page 3 paragraph 9 “a mobile lift device”), the stabilisers positioned at the longitudinal ends of the carriage (figure 6 and page 11 paragraph 45 “generally includes two outriggers . . . which are extensible from a right side 117 . . . and a left side 119), and the draw-out actuators being driven by means of said battery (element 320 taught in figure 6 and paragraph 52 "the first actuator device 320 can be pneumatic, electrical, and/or any other suitable actuator device"). 
However, Addleman does not teach an electric telehandler comprising a carriage movable on wheels one or more traction apparatuses connected to the drive wheels an electric motor connected directly to said traction apparatuses at least one battery pack designed to power the motor and two stabilisers.
Soma teaches an electric telehandler (figure 1 and page 4 lines 19-21 "Another object of the present invention is to improve vehicle drive and lifting performance, and enable fully electric operation of the vehicle") comprising a carriage movable on wheels (taught in page 5 line 11 "a frame") one or more traction apparatuses (taught by elements 27 "a front axle", and 28 "a rear axle" on page 9 line 5-6) connected to the drive wheels (taught by element 6 on page 9 lines 18-19) an electric motor connected directly to said traction apparatuses (element 18 "electric motor" figure 3) at least one battery pack designed to power the motor and two stabilisers (element 19 "battery pack").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the stabiliser of Addleman with the electric telehandler of Soma. One of ordinary skill in the art would have been motivated to make this modification for the benefit of enabling fully electric operation and thereby allowing the vehicle to be safely used in a confined space with no emissions (Soma page 4 lines 21-22).
Regarding claim 7, Addleman in view of Soma teaches the telehandler of claim 6 as set forth in the obviousness rejection above. 
Addleman does not teach a telehandler which has a transmission without hydraulic components between the electric motor and the drive wheels.
Soma teaches a telehandler which has a transmission without hydraulic components between the electric motor and the drive wheels (figure 3 and page 6 lines 14-16 "a clutch 14, which may be power-operated by the vehicle's hydraulic system, or operated by an electric actuator to permit fully electric operation").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the stabiliser of Addleman with the transmission lacking hydraulic components of Soma. One of ordinary skill in the art would have been motivated to make this modification for the benefit of enabling fully electric operation and thereby allowing the vehicle to be safely used in a confined space without emissions (Soma page 4 lines 21-22).
Regarding claim 8, in so far as it is definite, Addleman in view of Soma teaches the telehandler of claim 6 as set forth in the obviousness rejection above.
Addleman does not teach an electro-hydraulic distributor to supply said rotation actuators.
Soma teaches an electro-hydraulic distributor to supply said rotation actuators (page 6 lines 14-16 "a clutch 14, which may be power-operated by the vehicle's hydraulic system, or operated by an electric actuator to permit fully electric operation", if the clutch can be powered by hydraulics or electricity, then an electro-hydraulic distributor is implicitly needed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the stabiliser of Addleman with the electro-hydraulic distributor of Soma. One of ordinary skill in the art would have been motivated to make this modification for the benefit of enabling hybrid operation of the telehandler.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/045897 A1 (Addleman) in view of WO 2011/128772 A1 (Soma) in further view of WO 2014/135169 A1 (Petersen).
Neither Addleman nor Soma teach a telehandler without cabin and steering commands which can be operated manually, nor an electronic control unit designed for receiving control signals from a remote control and for regulating the operation of the motor and the stabilisers in accordance with the control signals revived. 
Petersen teaches a telehandler without cabin and steering commands which can be operated manually (figure 1 clearly teaches a telehandler with no cabin), and an electronic control unit designed for receiving control signals from a remote control and for regulating the operation of the motor and the stabilisers in accordance with the control signals revived (element 24 "control unit" taught in figure 7 and page 19 line 4). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the stabiliser of Addleman with the electronic control unit of Petersen. One of ordinary skill in the art would have been motivated to make this modification for the benefit of increased accuracy in controlling the movement of various sub-units of the telehandler, including the stabilisers (Petersen page 5 lines 6-8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KANDAS whose telephone number is (571)272-5628. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R. KANDAS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618